
	
		I
		111th CONGRESS
		1st Session
		H. R. 1078
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Arcuri (for
			 himself, Ms. Edwards of Maryland,
			 Mr. Kratovil,
			 Mr. Ackerman,
			 Mr. Baca, Mr. Bishop of Georgia,
			 Mr. Bishop of New York,
			 Ms. Corrine Brown of Florida,
			 Mr. Capuano,
			 Mrs. Christensen,
			 Mr. Clay, Mr. Cohen, Mr.
			 Connolly of Virginia, Mr.
			 Conyers, Mr. Crowley,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mr. Donnelly of Indiana,
			 Ms. Fudge,
			 Mr. Grayson,
			 Mr. Hastings of Florida,
			 Mr. Higgins,
			 Mr. Hinchey,
			 Mr. Hoyer,
			 Mr. Israel,
			 Ms. Jackson-Lee of Texas,
			 Mr. Johnson of Georgia,
			 Ms. Lee of California,
			 Mr. Lewis of Georgia,
			 Mrs. McCarthy of New York,
			 Mrs. Maloney,
			 Mr. Markey of Massachusetts,
			 Mr. Massa,
			 Mr. Matheson,
			 Mr. Meeks of New York,
			 Mr. Melancon,
			 Mr. Moran of Virginia,
			 Ms. Moore of Wisconsin,
			 Mr. Murphy of Connecticut,
			 Mr. Nadler of New York,
			 Ms. Norton,
			 Mr. Payne,
			 Mr. Rangel,
			 Mr. Reyes,
			 Mr. Sarbanes,
			 Mr. Schiff,
			 Mr. Shuler,
			 Mr. Sires,
			 Ms. Slaughter,
			 Ms. Sutton,
			 Mr. Towns,
			 Mr. Watt, and
			 Mr. Waxman) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To establish the Harriet Tubman National Historical Park
		  in Auburn, New York, and the Harriet Tubman Underground Railroad National
		  Historical Park in Caroline, Dorchester, and Talbot Counties, Maryland, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Harriet Tubman National Historical
			 Park and Harriet Tubman Underground Railroad National Historical Park
			 Act.
		2.Findings;
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)Harriet Tubman
			 (born Araminta Minty Ross)—
					(A)was born into
			 slavery in Maryland around 1822;
					(B)married John
			 Tubman at age 25;
					(C)endured through
			 her youth and young adulthood the hardships of enslaved African-Americans;
			 and
					(D)boldly emancipated
			 herself from bondage in 1849;
					(2)not satisfied with
			 attaining her own freedom, Harriet Tubman—
					(A)returned
			 repeatedly for more than 10 years to the places of her enslavement in
			 Dorchester and Caroline Counties, Maryland; and
					(B)under the most
			 adverse circumstances led away many family members and acquaintances to freedom
			 in the northern region of the United States and Canada;
					(3)Harriet Tubman
			 was—
					(A)called
			 Moses by African-Americans and white abolitionists; and
					(B)acknowledged as
			 one of the most prominent conductors of the resistance that came
			 to be known as the Underground Railroad;
					(4)in 1868, Frederick
			 Douglass wrote that, with the exception of John Brown, Douglass knew of
			 no one who has willingly encountered more perils and hardships to serve
			 our enslaved people than Harriet Tubman;
				(5)during the Civil
			 War, Harriet Tubman—
					(A)was recruited to
			 assist Union troops as a nurse, a scout, and a spy; and
					(B)served in
			 Virginia, Florida, and South Carolina, where she is credited with facilitating
			 the rescue of hundreds of enslaved people;
					(6)Harriet Tubman
			 established in Auburn, New York, one of the first incorporated homes for aged
			 African-Americans in the United States, which, 10 years before her death, she
			 bequeathed to the African Methodist Episcopal Zion Church;
				(7)there are
			 nationally significant resources comprised of relatively unchanged landscapes
			 associated with the early life of Harriet Tubman in Caroline, Dorchester, and
			 Talbot Counties, Maryland;
				(8)there are
			 nationally significant resources relating to Harriet Tubman in Auburn, New
			 York, including—
					(A)the residence of
			 Harriet Tubman;
					(B)the Tubman Home
			 for the Aged;
					(C)the Thompson
			 Memorial AME Zion Church; and
					(D)the final resting
			 place of Harriet Tubman in Fort Hill Cemetery;
					(9)in developing
			 interpretive programs, the National Park Service would benefit from increased
			 scholarship of the African-American experience during the decades preceding the
			 Civil War and throughout the remainder of the 19th century;
				(10)it is fitting and
			 proper that the nationally significant resources relating to Harriet Tubman be
			 preserved for future generations as units of the National Park System so that
			 people may understand and appreciate the contributions of Harriet Tubman to the
			 history and culture of the United States; and
				(11)in addition to
			 the properties and resources within the boundary of the Harriet Tubman
			 Underground Railroad National Historical Park, other associated preserved
			 landscapes (including the Blackwater National Wildlife Refuge) are essential to
			 the visual, historical, and cultural experiences of the Historical Park.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to preserve and
			 promote stewardship of the resources in Auburn, New York, and Caroline,
			 Dorchester, and Talbot Counties, Maryland, relating to the life and
			 contributions of Harriet Tubman;
				(2)to provide for
			 partnerships with the African Methodist Episcopal Zion Church, the States of
			 New York and Maryland, political subdivisions of the States, the Federal
			 Government, local governments, nonprofit organizations, and private property
			 owners for resource protection, research, interpretation, education, and public
			 understanding and appreciation of the life and contributions of Harriet
			 Tubman;
				(3)to sustain
			 agricultural and forestry land uses in Caroline, Dorchester, and Talbot
			 Counties, Maryland, that remain evocative of the landscape during the life of
			 Harriet Tubman; and
				(4)to establish a
			 competitive grants program for scholars of African-American history relating to
			 Harriet Tubman and the Underground Railroad.
				3.DefinitionsIn this Act:
			(1)ChurchThe
			 term Church means the Thompson Memorial AME Zion Church located in
			 Auburn, New York.
			(2)Historically
			 Black college or universityThe term historically Black
			 college or university has the meaning given the term part B
			 institution in section 322 of the Higher
			 Education Act of 1965 (20 U.S.C. 1061).
			(3)Predominantly
			 black institutionThe term Predominantly Black
			 Institution has the meaning given the term in section 499A(c) of the
			 Higher Education Act of 1965 (20 U.S.C. 1099e(c)).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)Visitor
			 centerThe term Visitor Center means the Harriet
			 Tubman Underground Railroad State Park Visitor Center to be constructed under
			 section 5(d).
			4.Establishment of
			 harriet tubman national historical park
			(a)EstablishmentOn
			 the execution of easements with the Church, the Secretary shall—
				(1)establish the
			 Harriet Tubman National Historical Park (referred to in this section as the
			 Historical Park) in the City of Auburn, New York, as a unit of
			 the National Park System; and
				(2)publish notice of
			 the establishment of the Historical Park in the Federal Register.
				(b)Boundary
				(1)In
			 generalThe Historical Park shall be comprised of structures and
			 properties associated with the Harriet Tubman home, the Tubman Home for the
			 Aged, the Church, and the Rectory, as generally depicted on the map entitled
			 Harriet Tubman National Historical Park—Proposed Boundary,
			 numbered ____, and dated ___.
				(2)Availability of
			 mapThe map described in paragraph (1) shall be available for
			 public inspection in the appropriate offices of the National Park
			 Service.
				(c)Acquisition of
			 landThe Secretary may acquire from willing sellers, by donation,
			 purchase with donated or appropriated funds, or exchange, land or interests in
			 land within the boundary of the Historical Park.
			(d)Financial
			 AssistanceThe Secretary may provide grants to, and enter into
			 cooperative agreements with—
				(1)the Church
			 for—
					(A)historic
			 preservation of, rehabilitation of, research on, and maintenance of properties
			 within the boundary of the Historical Park; and
					(B)interpretation of
			 the Historical Park;
					(2)the Fort Hill
			 Cemetery Association for maintenance and interpretation of the gravesite of
			 Harriet Tubman; and
				(3)the State of New
			 York, any political subdivisions of the State, the City of Auburn, and
			 nonprofit organizations for—
					(A)preservation and
			 interpretation of resources relating to Harriet Tubman in the City of Auburn,
			 New York;
					(B)conducting
			 research, including archaeological research; and
					(C)providing for
			 stewardship programs, education, public access, signage, and other interpretive
			 devices at the Historical Park for interpretive purposes.
					(e)InterpretationThe
			 Secretary may provide interpretive tours to sites located outside the
			 boundaries of the Historical Park in Auburn, New York, that include resources
			 relating to Harriet Tubman.
			(f)General
			 management plan
				(1)In
			 generalNot later than 3 years after the date on which funds are
			 made available to carry out this subsection, the Secretary, in cooperation with
			 the Church, shall complete a general management plan for the Historical Park in
			 accordance with section 12(b) of Public Law 91–383 (16 U.S.C. 1a–7(b)).
				(2)CoordinationThe
			 Secretary shall coordinate the preparation and implementation of the general
			 management plan for the Harriet Tubman National Historical Park with—
					(A)the Harriet Tubman
			 Underground Railroad National Historical Park in Maryland; and
					(B)the National
			 Underground Railroad: Network to Freedom.
					5.Establishment of
			 the harriet tubman underground railroad national historical park
			(a)EstablishmentThere
			 is established as a unit of the National Park System the Harriet Tubman
			 Underground Railroad National Historical Park (referred to in this section as
			 the Historical Park) in Caroline, Dorchester, and Talbot
			 Counties, Maryland.
			(b)Boundary
				(1)In
			 generalThe boundary of the Historical Park shall consist of
			 certain landscapes and associated resources relating to the early life and
			 enslavement of Harriet Tubman and the Underground Railroad, as generally
			 depicted on the map entitled Harriet Tubman Underground Railroad
			 National Historical Park—Proposed Boundary, numbered ____, and dated
			 _____.
				(2)Additional
			 sitesThe Secretary, after consultation with landowners, the
			 State of Maryland, and units of local government, may modify the boundary of
			 the Historical Park to include additional resources relating to Harriet Tubman
			 that—
					(A)are located within
			 the vicinity of the Historical Park; and
					(B)are identified in
			 the general management plan prepared under subsection (g) as appropriate for
			 interpreting the life of Harriet Tubman.
					(3)Availability of
			 mapOn modification of the boundary of the Historical Park under
			 paragraph (2), the Secretary shall make available for public inspection in the
			 appropriate offices of the National Park Service a revised map of the
			 Historical Park.
				(c)Acquisition of
			 landThe Secretary may acquire from willing sellers, by donation,
			 purchase with donated or appropriated funds, or exchange, land or an interest
			 in land within the boundaries of the Historical Park.
			(d)GrantsIn
			 accordance with section 7(b)(2), the Secretary may provide grants—
				(1)to
			 the State of Maryland, political subdivisions of the State, and nonprofit
			 organizations for the acquisition of less than fee title (including easements)
			 or fee title to land in Caroline, Dorchester, and Talbot Counties, Maryland,
			 within the boundary of the Historical Park; and
				(2)on execution of a
			 memorandum of understanding between the State of Maryland and the Director of
			 the National Park Service, to the State of Maryland for the construction of the
			 Harriet Tubman Underground Railroad State Park Visitor Center on land owned by
			 the State of Maryland in Dorchester County, Maryland, subject to the condition
			 that the State of Maryland provide the Director of the National Park Service,
			 at no additional cost, sufficient office space and exhibition areas in the
			 Visitor Center to carry out the purposes of the Historical Park.
				(e)Financial
			 assistanceThe Secretary may
			 provide grants to, and enter into cooperative agreements with, the State of
			 Maryland, political subdivisions of the State, nonprofit organizations,
			 colleges and universities, and private property owners for—
				(1)the restoration or
			 rehabilitation, public use, and interpretation of sites and resources relating
			 to Harriet Tubman;
				(2)the conduct of
			 research, including archaeological research;
				(3)providing
			 stewardship programs, education, signage, and other interpretive devices at the
			 sites and resources for interpretive purposes; and
				(4)(A)the design and
			 construction of the Visitor Center; and
					(B)the operation and maintenance of the
			 Visitor Center.
					(f)InterpretationThe
			 Secretary may provide interpretive tours to sites and resources located outside
			 the boundary of the Historical Park in Caroline, Dorchester, and Talbot
			 Counties, Maryland, relating to the life of Harriet Tubman and the Underground
			 Railroad.
			(g) General
			 management plan
				(1)In
			 generalNot later than 3 years after the date on which funds are
			 made available to carry out this subsection, the Secretary, in coordination
			 with the State of Maryland, political subdivisions of the State, and the United
			 States Fish and Wildlife Service, shall complete a general management plan for
			 the Historical Park in accordance with section 12(b) of Public Law 91–383 (16
			 U.S.C. 1a–7(b)).
				(2)CoordinationThe
			 Secretary shall coordinate the preparation and implementation of the general
			 management plan for the Historical Park with—
					(A)the Harriet Tubman
			 National Historical Park in Auburn, New York;
					(B)the National
			 Underground Railroad: Network to Freedom;
					(C)the Maryland
			 Harriet Tubman Underground Railroad State Park; and
					(D)the Harriet Tubman
			 Underground Railroad Byway in Dorchester and Caroline Counties,
			 Maryland.
					(3)Priority
			 TreatmentThe general management plan for the Historical Park
			 shall give priority to the adequate protection of, interpretation of, public
			 appreciation for, archaeological investigation of, and research on Stewart's
			 Canal, the Jacob Jackson home site, the Brodess Farm, the Ben Ross and Anthony
			 Thompson properties on Harrisville Road, and the James Cook site, all of which
			 are privately owned and located in the Blackwater National Wildlife
			 Refuge.
				(h)Blackwater
			 National Wildlife Refuge
				(1)Interagency
			 agreementThe Secretary shall ensure that, not later than 1 year
			 after the date of enactment of this Act, the National Park Service and the
			 United States Fish and Wildlife Service enter into an interagency agreement
			 that—
					(A)promotes and
			 mutually supports the compatible stewardship and interpretation of Harriet
			 Tubman resources at the Blackwater National Wildlife Refuge; and
					(B)provides for the
			 maximum level of cooperation between those Federal agencies to further the
			 purposes of this Act.
					(2)Effect of
			 actNothing in this Act modifies, alters, or amends the
			 authorities of the United States Fish and Wildlife Service in the
			 administration and management of the Blackwater National Wildlife
			 Refuge.
				6.Administration
			(a)In
			 generalThe Secretary shall administer the Harriet Tubman
			 National Historical Park and the Harriet Tubman Underground Railroad National
			 Historical Park in accordance with this Act and the laws generally applicable
			 to units of the National Park System including—
				(1)the National Park
			 Service Organic Act (16 U.S.C. 1 et seq.); and
				(2)the Act of August
			 21, 1935 (16 U.S.C. 461 et seq.).
				(b)Park
			 regulationsNotwithstanding subsection (a), regulations and
			 policies applicable to units of the National Park System shall apply only to
			 Federal land administrated by the National Park Service that is located within
			 the boundary of the Harriet Tubman Underground Railroad National Historical
			 Park.
			7.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated such sums as are
			 necessary to carry out this Act (other than subsection (b)), including the
			 provision of National Park Service personnel and National Park Service
			 management funds for the Harriet Tubman National Historical Park and the
			 Harriet Tubman Underground Railroad National Historical Park.
			(b)GrantsThere
			 are authorized to be appropriated not more than—
				(1)$11,000,000 to
			 provide grants to the Church for—
					(A)historic
			 preservation, rehabilitation, and restoration of resources within the boundary
			 of the Harriet Tubman National Historical Park; and
					(B)the costs of
			 design, construction, installation, and maintenance of exhibits and other
			 interpretive devices authorized under section 4(d)(1)(B);
					(2)$11,000,000 for
			 grants to the State of Maryland for activities authorized under subsections
			 (d)(1) and (e)(4)(A) of section 5; and
				(3)$200,000 for fiscal
			 year 2010 and each fiscal year thereafter for competitive grants to
			 historically Black colleges and universities, Predominately Black Institutions,
			 and minority serving institutions for research into the life of Harriet Tubman
			 and the African-American experience during the years that coincide with the
			 life of Harriet Tubman.
				(c)Cost-sharing
			 requirement
				(1)Church and
			 visitor center grantsThe Federal share of the cost of activities
			 provided grants under paragraph (1) or (2) of subsection (b) and any
			 maintenance, construction, or utility costs incurred pursuant to a cooperative
			 agreement entered into under section 4(d)(1)(A) or section 5(e) shall not be
			 more than 50 percent.
				(2)Historically
			 black colleges and universitiesThe Federal share of the cost of
			 activities provided assistance under subsection (b)(3) shall be not more than
			 75 percent.
				(3)Form of
			 non-Federal shareThe non-Federal share required under this
			 subsection may be in the form of in-kind contributions of goods or services
			 fairly valued.
				
